IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


MARTIN J. MUSSER,                       : No. 789 MAL 2014
                                        :
                   Petitioner           :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
             v.                         :
                                        :
                                        :
GREGG TOWNSHIP SUPERVISORS,             :
CHRISTOPHER KUNES,                      :
CHRISTOPHER KUNES GENERAL               :
CONTRACTOR, L.P., AND RICK              :
BROOKS, TUSTEE,                         :
                                        :
                   Respondents          :


                                    ORDER


PER CURIAM

     AND NOW, this 18th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.